Case: 19-20704     Document: 00515584659         Page: 1     Date Filed: 09/30/2020




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                      September 30, 2020
                                  No. 19-20704                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Alvaro Robledo Tovar,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:18-CR-492-1


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Alvaro Robledo Tovar appeals the sentence imposed pursuant to his
   guilty-plea conviction of conspiracy to possess with intent to distribute a
   controlled substance, possession with intent to distribute 500 grams or more
   of cocaine, and possession with intent to distribute five kilograms or more of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-20704       Document: 00515584659         Page: 2   Date Filed: 09/30/2020




                                    No. 19-20704


   cocaine. He argues that his within-Guidelines sentence is substantively
   unreasonable, contending that the district court gave too much weight to the
   large quantity of cocaine for which he was held responsible when balanced
   against his low criminal history score and his self-described “average” role
   in the offense.
          We review the substantive reasonableness of a sentence for an abuse
   of discretion. Gall v. United States, 552 U.S. 38, 51 (2007). “A discretionary
   sentence imposed within a properly calculated guidelines range is
   presumptively reasonable.” United States v. Campos-Maldonado, 531 F.3d
   337, 338 (5th Cir. 2008); see Rita v. United States, 551 U.S. 338, 347 (2007).
   The district court considered Tovar’s arguments that he had no prior
   criminal history, that he was pressured by a cartel into trafficking cocaine,
   and that he was merely an average participant in the operation. Taking into
   account the 18 U.S.C. § 3553(a) factors, the district court found that Tovar’s
   supervisory role and the quantity of cocaine for which he was responsible
   warranted a within-guidelines sentence, albeit at the low end of the advisory
   range on account of the pressure he received from the cartel. On this record,
   Tovar has not shown that his sentence is the result of a clear error of
   judgment in balancing the § 3553(a) factors. See United States v. Smith, 440
   F.3d 704, 708 (5th Cir. 2006). His appellate argument is tantamount to a
   request that this court re-weigh the § 3553(a) factors, which we will not do.
   See Gall, 552 U.S. at 51. Tovar’s mere disagreement with the propriety of
   the sentence imposed is insufficient to rebut the presumption of
   reasonableness that attaches to a within-Guidelines sentence. See United
   States v. v. Ruiz, 621 F.3d 390, 398 (5th Cir. 2010).
          AFFIRMED.




                                          2